ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed November 17, 2020 are approved.

Information Disclosure Statement
The information referred to in the IDS filed February 17, 2021 are approved.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1.	In line 4 of claim 1, “fist” has been changed to - - first - - .
2.	In line 6 of claim 1, “are” has been changed to - - is - - .

Allowable Subject Matter
Claims 1 and 2 are allowed.

Examiner’s Statement of Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show a recliner rotatably coupling a seatback to a seat cushion and including a ratchet seating portion protruding toward the first flange and being configured to come into sliding contact with a tip of the first flange, the ratchet seating portion being provided on the guide member to be positioned on an inner peripheral side of the second flange, and the ratchet seating portion being provided between, among the two or more guide walls, two guide walls adjacent to each other in the circumferential direction, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Jaudouin et al (8668269), Suzuki et al (8641146), McCulloch et al (20150321585), Nock et al (20120086253), Reubeuze et al (8414077), Bonk (6520583), and CN106240408A shows an vehicle seat recliner assembly with a set of locking pawls.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn					/MILTON NELSON JR/May 11, 2021                                    Primary Examiner, Art Unit 3636